Honorable Mack,Wallace Onlnlon
                       -.      No. ~~-1338
County Attorney
HendersoriCounty       Re: Whether male minors under the
Athens, Texas               age of 17 years and female
                           minors under the age of 18
                           years may be confined In jail
                            for failure to pay fines as-
                            sessed against them under
                           Section 14(a) of.Artlcle
Dear Mr. Wallace:           666-17, V.P.C.
       In your recent letter you have asked the question
whether
  .._ or-_ nota
             _ minor could ?! "confined
                                 .    __ to jail-to lay
out nls fine m accoraancewith the ordinary rules concern-
ing fines", where such minor has been fined for violating
the provisions of Article 666-17, 14(a), V.P.C.
       In Opinion No. WW-1171 thls office held that Section
14(a) of Article 666-17, V,P.C, was an exception to Article
23384, V.C.S. Under Section 14(a) of Article 666-17 all
persons under 21 years of age are subject to the penalty of
a fine of from Ten to One Hundred Dollars for violating Its
provlslons. We hereby affirm the holding in that opinion,
a copy of which Is attached hereto,
       The general rule Is that persons coming within the
terms of the juvenile statutes may not be punished by incar-
ceration for their violations of the law. In Opinion v-1328
this office held that juvenilesprosecuted and fined under
the provisions of Article 8~1i, subsequentlymodified and
re-enacted as 802e, V.P.C., could begincarceratedin.jail
in lieu of the payment of the fines assessed. The minor
could not be placed In the same cells as adult offenders
but must be segregated.asrequired by Section 17, Article
2338-1, V.C.S.  Also, this office has held that juveniles
may be taken to jail pending posting of bond In those in-
stances where certain trafiic regulations,enumerated In
Artic.le802e, V.P.C., have been violated. (OpinionWW-547)
       We think the instant situation l.s,analogousthereto
and Inasmuch as the Legislature has seen fit to provide a
fine for the prohibited act it necessarily follows that
.   ’




          Hon. Mack Wallace         Page 2     Oplnlon No. ww-1338


          the.flne to be effectivemust be collected either In cash
          or as Is provided for by statute. Arts. 783, 785, 787 and
          793 C.C.P. It seems to this office that public policy, as
          dictated by the enactment of the legislativebody of the
          State, requires that the offender In these types of cases
          pay fUr his crime In time or money. We therefore hold in *
          answer to your question that a minor can.be confined In
          jail to lay out his fine In accordancewith the statutory
          provision concerning fines In misdemeanor cases where he
          has been found guilty of violating Article 666-17 (14)(a),
          provided they are segregatedfrom adult offenders. Art.
          2338-1(17),V.P.C.
                              SUMMARY
                     All persons under 21 years of    e are re-
                - qulred by Section 14(a) of Art. 66Y -17, Ver- .')
              ,;"non's Penal.Code,upon conviction, to pay a
                  fine of from Ten to One Hundred Dollars as
              ,.  assessed by the proper authority. If they
               . are  unable to pay such fine they must be con-
              " Pined in jail to lay out the fine as required
                  by law or until such Sine has been pald,pro-
                  vlded they are segregatedfrom adult-offenders.
                                     Yours very truly,




          NVS:sh
          Enclosure
          APPROVED:
          OPINION COMMITTEE:
          W. V. Qeppert, Chairman
          Jay Howell
          W. 0. Shultz
          Charles Llnd
        . John Hofmann
          REVIEWEDFORTHE ATTCRNEYCENERAL
          BY: Hour    Brownlee,Jr.